Carr, J.,
concurring in part and dissenting in part. Because the majority’s disposition of the issue of trustee fees and expenses recharacterizes the nature of the proceedings below, contradicts this court’s holding in Carrabine Constr. Co. v. *161Chrysler Realty Corp. (1986), 25 Ohio St.3d 222, 25 OBR 283, 495 N.E.2d 952, and applies the wrong standard of review for summary judgment proceedings, I must respectfully dissent in regard to this issue.
The Beyers filed a counterclaim against NCB for breach of fiduciary duty, requesting a refund of all trustee fees and expenses paid since December 31, 1990. The majority correctly indicates that NCB filed a motion for partial summary judgment on this counterclaim. The probate court did not rule on this summary judgment motion in its January 30, 1998 judgment entry. Rather, on January 30, 1998, the probate court issued an order in which it set NCB’s motion for partial summary judgment for a February 24, 1998 hearing. (See Appendix I.) The probate court proceeded to hold this hearing, and in a March 10, 1998 entry, the court stated that the “Motion for Partial Summary Judgment * * * is hereby granted.” (See Appendix II.)
In this instance, then, we are left with a situation in which the probate court thought that it was holding a summary judgment hearing and thought that it was entering a grant of partial summary judgment. The majority, however, has altered the character of the February 24, 1998 hearing. Instead of attributing to the probate court an awareness of what it was doing, the majority states that the hearing in question was not in actuality a summary judgment proceeding but was, instead, a hearing pursuant to Sup.R. 74(E). Even assuming arguendo that the proceeding should have been conducted under Sup.R. 74(E), the record indicates that the probate court thought it was conducting summary judgment proceedings, resulting in what the probate court intended to be a grant of partial summary judgment on the Beyers’ counterclaim for breach of fiduciary duty.
The majority erroneously concludes that because the record does not include a transcript of the February 24,1998 hearing, the court must assume the regularity of the probate court’s ruling on NCB’s summary judgment motion and affirm the decision. Although this rationale may indeed control if the February 24, 1998 proceedings were conducted under Sup.R. 74(E), this rule cannot be applied to the summary judgment hearing that took place on that day.
In Carrabine, this court held that “[a] trial court is precluded from considering supplemental oral testimony introduced for the first time at a hearing on a motion for summary judgment under Civ.R. 56.” Id. at syllabus. Therefore, even if the transcript of the February 24, • 1998 hearing were included in the record, this court would ignore any evidence not properly present in the record, just as the probate court and the court of appeals below could only consider that evidence that was properly before the probate court pursuant to Civ.R. 56(C). In recharacterizing the February 24, 1998 proceedings, the majority has inadvertently altered not only the nature of what appears to have transpired below, but also the nature of this court’s review. Instead of addressing this issue on the *162merits, or lack thereof, of the evidence supporting and opposing summary-judgment, the decision today denies the parties the de novo review to which they are entitled in favor of a presumed regularity.
The majority also states that “[notwithstanding our presumption of the regularity of the probate court’s proceedings and judgment awarding NCB trustee fees and expenses, we also find that, pursuant to the arguments made and the evidence that was certified in the record, the probate court did not abuse its discretion.” There is no discretion in the review of a motion for summary judgment; by its very definition, summary judgment may only be awarded in instances in which a party is entitled to judgment as a matter of law. This court has previously explained that, pursuant to Civ.R. 56(C), summary judgment is proper only if “(1) [n]o genuine issue as to any material fact remains to be litigated; (2) the moving party is entitled to judgment as a matter of law; and (3) it appears from the evidence that reasonable minds can come to but one conclusion, and viewing such evidence most strongly in favor of the party against whom the motion for summary judgment is made, that conclusion is adverse to [the nonmoving] party.” Temple v. Wean United, Inc. (1977), 50 Ohio St.2d 317, 327, 4 O.O.3d 466, 472, 364 N.E.2d 267, 274; Dresher v. Burt (1996), 75 Ohio St.3d 280, 293, 662 N.E.2d 264, 274. The holding of this court today departs from this clear standard.
Given the foregoing considerations, I find especially notable the majority’s statement that “[a]rguably, there is evidence to support a finding that NCB was reasonable in its actions, just as there is some evidence to support a finding that NCB was not reasonable in its actions.” This is precisely the reason why I would hold that there is a genuine issue of material fact with respect to the Beyers’ counterclaim and would reverse on this issue.
*163APPENDIX I
[[Image here]]
JUDGMENT ENTRY
The Court upon consideration of the Motions and documents filed and the facts presented the Court hereby orders the following:
1. The Motion for Joinder and in the alternative to Appoint a Co-Trustee is denied and current Trustee National City Bank, NE shall serve as the sole remaining Trustee as permitted by Ohio Revised Code Section 2109.07.
2. The National City Bank, NE Motion To Strike the Affidavit of Daniel G. LaPorte is not well founded and therefore denied.
3. The Sophie M. Beyer and Elizabeth O. Beyer Motion for Separate Trial of Defendant’s second Counterclaim against National City Bank, NE is denied.
4. The National City Bank, NE Request to pay fees for administering the Donald G. Van Horn Trust is scheduled for hearing on February 24,1998 at 9:00a.m.
5. The Cross-Motion for Summary Judgment for the Defendant State of New Jersey is granted. The Court finds no material issue of fact and that the State of New Jersey is entitled to Summary Judgment as a matter of law. The Court further determines that the Donald G. Van Horn Trust constructively terminated at the death of Mildred R. Van Horn on June 2,1990 when all remaining beneficiaries were twenty-five (25) years of age pursuant to the testator’s instructions in paragraph 5.2 C of his Last Will and Testament The Court further determines that the Katherine Beyer trust share shall be distributed to the State of New Jersey as the administrator of the Katherine Beyer Estate as appointed March 27,1997.
6. The National City Bank, NE Motion for Partial Summary Judgment against the Sophie M. Beyer and Elizabeth O. Beyer Second Counterclaim for Indemnity is granted due to the failure to state a judiciable Cause of Action.
7. The National City Bank, NE Motion for Partial Summary Judgment Against the Sophie M. Beyer and Elizabeth O. Beyer Third Counterclaim For *164Trustee Fees and Expenses incurred after December 31,1990 is scheduled for a hearing February 24,1998 at 9:00 a.m.
8. It is further ordered that this judgment is a final judgment and an appealable order pursuant to Civil Rule 54(B) because there is no justifiable reason for delay of a possible appeal of this judgment until other claims and issues are determined.
[[Image here]]
cc: John Hirnhy, Attorney for NCB David P; Kamp, Attorney for State of New Jersey Daniel G. LaPorte, Attorney for Sophie and Elizabeth Beyer John Beyer
*165APPENDIX n
[[Image here]]
JUDGMENT ENTRY
The Court upon consideration of the Motions and documents filed and the facts presented the Court hereby orders the following:
1. The Motion to Authorize Attorney Fees for James Contini II, attorney for Trustee, National City Bank, Northeast is granted.
2. The Sophie M. Beyer and Elizabeth O. Beyer Motion For Stay of Execution is granted.
3. The National City Bank, Ne Motion for Partial Summary Judgment Against the Sophie M. Beyer and Elizabeth Beyer Third Counterclaim For Trustee Fees and Expenses after December 31,1990 is hereby granted.
4. The Motion of Defendants Beyer under Civil Rule 60(A) to amend the January 30,1998 Judgment Entry to include a ruling on the Beyer Motion for Summary Judgment is granted. The Sophie M. Meyer and Elizabeth O. Beyer Summary Judgment is denied.
[[Image here]]
oc; John A. Murphy Dayid P- Karnp Daniél G.1 LaPojrte